                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         JAMES DAVID WILLIAMS,
                                   4                                                        Case No. 17-cv-03538-YGR (PR)
                                                        Plaintiff,
                                   5                                                        ORDER DIRECTING DEFENDANTS
                                                 v.                                         TO FILE DISPOSITIVE MOTION OR
                                   6                                                        NOTICE REGARDING SUCH
                                         SCOTT KERNAN, et al.,                              MOTION
                                   7
                                                        Defendants.
                                   8

                                   9          Plaintiff, a state prisoner currently incarcerated at the California Training Facility (“CTF”),

                                  10   filed a pro se civil rights complaint under 42 U.S.C. § 1983, against these Defendants: California

                                  11   Department of Corrections and Rehabilitation Secretary Scott Kernan; Investigative Services Unit

                                  12   (“ISU”) Lieutenant V. Khan; ISU Sergeant S. Kelley ; ISU Correctional Officers Z. Brown and
Northern District of California
 United States District Court




                                  13   Officer S. Patterson; CTF Appeals Coordinator J. Truett; and two Doe Defendants. Upon review

                                  14   of Plaintiff’s complaint, the Court found that Plaintiff had stated a cognizable Eighth Amendment

                                  15   claim against Defendants.

                                  16          On June 6, 2018, Defendants filed a motion to dismiss and motion for summary judgment.

                                  17   Plaintiff filed an opposition, and Defendants filed a reply. In a separate but concurrently filed

                                  18   Order, the Court has granted Defendants’ motion to dismiss and motion for summary judgment as

                                  19   to the Eighth Amendment claim. The Court also granted Plaintiff’s requests to amend the

                                  20   complaint to add CTF Correctional Sergeant S. Rodriguez and CTF Correctional Officer R. Salas

                                  21   as named Defendants as well as to serve these newly-added Defendants.

                                  22          However, upon closer review of the legal arguments made by Plaintiff in opposition to the

                                  23   dispositive motion, in conjunction with a further evaluation of Plaintiff’s complaint, it became

                                  24   apparent to this Court that Plaintiff’s complaint reveals additional claims that were not mentioned

                                  25   in earlier Orders. Specifically, Plaintiff’s complaint shows that he also provided sufficient facts

                                  26   and alleged cognizable claims that his Fourth and Fourteenth Amendment rights were violated by

                                  27   Defendants Brown, Patterson, Rodriguez, and Salas. See Bull v. San Francisco, 595 F.3d 964,

                                  28   974-75 (9th Cir. 2010) (en banc) (noting that the Fourth Amendment applies to the invasion of
                                   1   bodily privacy in prisons); Armendariz v. Penman, 75 F.3d 1311, 1320 (9th Cir. 1996) (“the

                                   2   Fourteenth Amendment protects against a State’s interferences with personal decisions relating to

                                   3   marriage, procreation, contraception, family relationships, child rearing, and education, as well as

                                   4   with an individual’s bodily integrity”) (internal quotation marks omitted), overruled in part on

                                   5   other grounds by Crown Point Dev., Inc. v. City of Sun Valley, 506 F.3d 851, 856 (9th Cir. 2007).

                                   6          Defendants have not directly addressed the newly-identified Fourth and Fourteenth

                                   7   Amendment claims in a motion for summary judgment or other dispositive motion because the

                                   8   Court failed to previously serve those claims on Defendants. To that end, Defendants Brown,

                                   9   Patterson, Rodriguez, and Salas are directed to file a dispositive motion with respect to Plaintiff’s

                                  10   Fourth and Fourteenth Amendments claims, or a notice that such a motion is unwarranted. The

                                  11   parties shall abide by the briefing scheduled outlined below.

                                  12                                             CONCLUSION
Northern District of California
 United States District Court




                                  13          Defendants shall file a dispositive motion, or notice that no such motion is warranted, with

                                  14   respect to Plaintiff’s Fourth and Fourteenth Amendments claim against Defendants Brown,

                                  15   Patterson, Rodriguez, and Salas. The motion is due no later than ninety (90) days from the filing

                                  16   date of this Order. Plaintiff’s opposition is due no later than twenty-eight (28) days from the date

                                  17   Defendants’ motion is filed. Defendants shall file a reply within fourteen (14) days thereafter.

                                  18          It is Plaintiff’s responsibility to prosecute this case. Plaintiff must keep the Court informed

                                  19   of any change of address and must comply with the Court’s orders in a timely fashion. Pursuant to

                                  20   Northern District Local Rule 3-11 a party proceeding pro se whose address changes while an

                                  21   action is pending must promptly file a notice of change of address specifying the new address. See

                                  22   L.R. 3-11(a). The Court may dismiss without prejudice a complaint when: (1) mail directed to the

                                  23   pro se party by the Court has been returned to the Court as not deliverable, and (2) the Court fails

                                  24   to receive within sixty days of this return a written communication from the pro se party

                                  25   indicating a current address. See L.R. 3-11(b).

                                  26          IT IS SO ORDERED.

                                  27   Dated: March 14, 2019                             ______________________________________
                                                                                         YVONNE GONZALEZ ROGERS
                                  28                                                     United States District Judge
                                                                                          2
